DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
In view of the Printer Query dated 12/2/2021, the following Information disclosure statements have been reconsidered and re-annotated:
IDS dated 7/12/2017: 
U.S. PATENTS: Cite No. 1-3 have been lined through because they are duplicates of Cite No. 1-3 in the IDS dated 6/1/2017.  
U.S. PATENT APPLICATION PUBLICATIONS: Cite No. 1 has been lined through because it is a duplicate of Cite No. 1 in the IDS dated 6/1/2017.
NON-PATENT LITERATURE DOCUMENTS: Cite No. 1 has been lined through because it is a duplicate of Cite No. 1 in the IDS dated 6/1/2017.

IDS dated 7/13/2017: 
U.S. PATENTS: Cite No. 1-7 have been lined through because they are duplicates of Cite No. 1-7 in the IDS dated 7/12/2017.  
U.S. PATENT APPLICATION PUBLICATIONS: Cite No. 1 has been lined through because it is a duplicate of Cite No. 1 in the IDS dated 7/12/2017.
NON-PATENT LITERATURE DOCUMENTS: Cite No. 1 has been lined through because it is a duplicate of Cite No. 1 in the IDS dated 7/12/2017.  It is also 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB